Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 1 of 15




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge William J. Martínez

   Civil Action No. 20-cv-861-WJM-KLM

   MIKE BOULTER,
   BOULTER, LLC,
   RALPH NIX PRODUCE, INC., and
   BARCLAY FARMS, LLC, on behalf of themselves and classes of similarly situated
   persons,

          Plaintiffs,

   v.

   NOBLE ENERGY, INC., and
   KERR-MCGEE OIL & GAS ONSHORE, LP,

          Defendants.


                   ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS


          Before the Court are: (1) Defendant Noble Energy, Inc.’s (“Noble”) Motion to

   Dismiss (“Noble Motion”) (ECF No. 23); and (2) Defendant Kerr-McGee Oil & Gas

   Onshore, LP’s (“KMOG”) Motion to Dismiss Pursuant to Federal Rule of Civil Procedure

   12(b)(1) and, In the Alternative, Motion to Stay Proceedings (“KMOG Motion”) (ECF No.

   24). 1 Plaintiffs Mike Boulter; Boulter, LLC; Ralph Nix Produce, Inc. (“Ralph Nix

   Produce”); and Barclay Farms, LLC (“Barclay Farms”) (collectively, “Plaintiffs”) filed

   responses. (ECF Nos. 28, 29.) Noble and KMOG filed replies. (ECF Nos. 31, 32.) For

   the following reasons, the Noble Motion and the KMOG Motion are granted.




          1
              The Court refers to Noble and KMOG jointly as “Defendants.”
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 2 of 15




                                        I. BACKGROUND 2

          On April 10, 2020, Plaintiffs, a group of royalty owners, filed the Complaint (ECF

   No. 7), alleging on behalf of themselves and three purported classes, that Noble and

   KMOG have underpaid oil royalties under several decades-old oil and gas leases in

   Colorado. Plaintiffs allege the Court has subject-matter jurisdiction under the Class

   Action Fairness Act, 28 U.S.C. § 1332(d). (Id. ¶ 2.) Different Plaintiffs bring claims

   against Noble and KMOG, as follows.

   A.     Claims Against Noble

          Mike Boulter and Boulter, LLC are lessors under lease agreements in which

   Noble is the lessee. (ECF No. 7 ¶¶ 11–15.) Each lease agreement has an identical oil

   royalty provision:

                 To deliver to the credit of the lessor, free of cost, in the pipe
                 line to which the lessee may connect his wells, the equal [a
                 specified percentage] part of all oil produced and saved from
                 the leased premises, as royalty or, at lessee’s election, to
                 pay the lessor for such royalty the market price prevailing the
                 day the oil is run into the pipe line, or in storage tanks.

   (Id. ¶ 15.)

          Since April 1, 2014, Noble has allegedly consistently deducted from the market

   price of the oil various costs related to transporting the oil from the well to a

   transportation pipeline, tariff costs within the transportation pipeline, and various self-

   described “other costs” related to transporting the oil to a delivery point where the oil

   has been sold to third parties for a market price. (Id. ¶ 16.) Mike Boulter and Boulter,


          2
             The Background is drawn from the First Amended Class Action Complaint
   (“Complaint”) (ECF No. 7). The Court assumes the allegations contained in the Complaint to be
   true for the purpose of deciding the Motion. See Ridge at Red Hawk, L.L.C. v. Schneider, 493
   F.3d 1174, 1177 (10th Cir. 2007).



                                                 2
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 3 of 15




   LLC claim that Noble has materially breached its royalty payment obligations by

   deducting these post-production costs from the market price of the oil in the calculation

   of royalties paid to them and the Noble Class, 3 causing them damages. (Id. ¶¶ 18–19,

   22–23.) Based on these allegations, Mike Boulter and Boulter, LLC, on behalf of the

   Noble Class bring two claims against Noble: breach of contract (id. ¶¶ 31–34) and

   declaratory judgment (id. ¶¶ 35–37).

   B.     Claims Against KMOG

          1.      Mike Boulter and Ralph Nix Produce’s Claims

          The allegations against KMOG are similar. Mike Boulter and Ralph Nix Produce

   are lessors under lease agreements in which KMOG is the lessee. (Id. ¶¶ 44, 47.)

   Each lease agreement has an identical oil royalty provision:

                  To deliver to the credit of the lessor, free of cost, in the pipe
                  line to which Lessee may connect wells on said land the
                  equal one-eighth (1/8) part of all oil produced and saved
                  from the leased premises.

   (Id. ¶¶ 45, 48.)

          Since April 1, 2014, KMOG has allegedly consistently deducted from the sales

   price of the oil, various costs related to transporting the oil from the well to a

   transportation pipeline and various self-described “other costs” related to transporting

          3
             The “Noble Class” is defined as: “All persons to whom Noble has paid royalties on oil
   produced from wells located in the State of Colorado since April 1, 2014, pursuant to leases or
   overriding royalty agreements which require Noble to ‘. . . deliver to the credit of the lessor, free
   of cost, in the pipe line to which the lessee may connect his wells, the equal [a specified
   percentage] part of all oil produced and saved from the leased premises, as royalty or, at
   lessee’s election [or option], to pay the lessor for such royalty the market price prevailing the
   day the oil is run into the pipe line, or in storage tanks.’

            The Noble Class excludes: (a) the United States; (b) any person who has been a
   working interest owner in a well located in Colorado on whose behalf Noble has paid royalties
   on oil or natural gas produced by Noble in Colorado since April 1, 2014; and (c) Noble and its
   affiliated entities, and their respective employees, officers, and directors.” (ECF No. 7 at 1–2.)



                                                     3
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 4 of 15




   the oil to a delivery point where the oil has been sold to third parties for a sales price.

   (Id. ¶ 49.) The costs which KMOG allegedly improperly deducted from the selling price

   (equivalent to the market price) of the oil include costs which KMOG describes as

   gathering, transportation, and other deductions. (Id. ¶ 50.) Mike Boulter and Ralph Nix

   Produce allege that the deduction of these costs is not permitted under the royalty

   provision, and KMOG has materially breached its contractual obligations to them and

   Kerr-McGee Subclass I 4 under the leases by taking such deductions, causing them

   damages. (Id. ¶¶ 51–52, 55–56.) Based on these allegations, Mike Boulter and Ralph

   Nix Produce, on behalf of the Kerr-McGee Subclass I, bring two claims against KMOG:

   breach of contract (id. ¶¶ 64–67) and declaratory judgment (id. ¶¶ 68–70).

          2.      Barclay Farms’s Claims

          Barclay Farms is a lessor under a lease agreement in which KMOG is the lessee.

   (Id. ¶ 77.)5 The lease agreement contains the following royalty provision:

                  The lessee shall deliver to lessor as royalty, free of cost, on
                  the lease, or into the pipe line to which lessee may connect
                  its wells the equal one-eighth part of all oil produced and
                  saved from the leased premises, or at the lessee’s option

          4
             The “Kerr-McGee Subclass I” is defined as: “All persons to whom Kerr-McGee has paid
   royalties on oil produced from wells located in the State of Colorado since April 1, 2014,
   pursuant to leases or overriding royalty agreements which require Kerr-McGee to ‘. . . deliver to
   the credit of lessor, free of cost, in the pipe line to which lessee may connect [his] wells on said
   land, the equal [a specified percentage] part of all oil produced and saved from the leased
   premises.’

           The Kerr-McGee Subclass I excludes: (a) the United States; (b) any person who has
   been a working interest owner in a well located in Colorado on whose behalf Kerr-McGee has
   paid royalties on oil or natural gas produced by Kerr-McGee in Colorado since April 1, 2014;
   and (c) Kerr-McGee and its affiliated entities, and their respective employees, officers, and
   directors.” (ECF No. 7 at 2.)
          5
          Paragraphs 77 and 78 appear to contain inconsistent statements regarding when
   KMOG acquired its interest in the February 5, 1970 lease. (See ECF No. 7 ¶¶ 77–78.)
   However, the inconsistency is not relevant to the resolution of the pending motions to dismiss.



                                                    4
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 5 of 15




                  may pay to the lessor for such one eighth royalty the market
                  price for oil of like grade and gravity prevailing on the day
                  such oil is run into the pipe line or into storage tanks.

   (Id. ¶ 79.) Since April 1, 2014, KMOG, in its calculation of royalties paid to Barclay

   Farms on oil sales subject to the lease agreement, has consistently deducted from the

   market price of the oil various costs related to transporting the oil from the well to a

   transportation pipeline and various self-described “other costs” related to transporting

   the oil to a delivery point where the oil has been sold to third parties for a market price.

   (Id. ¶ 80.) The costs which KMOG allegedly improperly deducted from the market price

   of the oil include, but are not limited to, costs which KMOG describes as gathering,

   transportation, and other deductions. (Id. ¶ 81.) Barclay Farms alleges that the

   deduction of these costs is not permitted under the royalty provision, and KMOG has

   materially breached its contractual obligations to it and Kerr-McGee Subclass II 6 under

   the leases by taking such deductions, causing them damages. (Id. ¶¶ 82–83, 86–87.)

   Based on these allegations, Barclay Farms, on behalf of the Kerr-McGee Subclass II,

   brings two claims against KMOG: breach of contract (id. ¶¶ 95–98) and declaratory

   judgment (id. ¶¶ 99–101).


          6
              The “Kerr-McGee Subclass II” is defined as: “All persons to whom Kerr-McGee has
   paid royalties on oil produced from wells located in the State of Colorado since April 1, 2014,
   pursuant to leases or overriding royalty agreements which require Kerr-McGee to ‘. . . deliver to
   the lessor as royalty, free of cost, on the lease, or into the pipeline to which lessee may connect
   its wells the equal [a specified percentage] part of all oil produced and saved from the leased
   premises, or at lessee’s option [or election] may pay to the lessor for such [a specified
   percentage] royalty the market price for oil of like grade and gravity prevailing on the day such
   oil is run into the pipe line or into storage tanks.’

           The Kerr-McGee Subclass II excludes: (a) the United States; (b) any person who has
   been a working interest owner in a well located in Colorado on whose behalf Kerr-McGee has
   paid royalties on oil or natural gas produced by Kerr-McGee in Colorado since April 1, 2014;
   and (c) Kerr-McGee and its affiliated entities, and their respective employees, officers, and
   directors.” (ECF No. 7 at 2–3.)



                                                    5
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 6 of 15




                                      II. LEGAL STANDARD

   A.     Federal Rule of Civil Procedure 12(b)(1)

          As courts of limited jurisdiction, federal courts may only adjudicate cases that the

   Constitution and Congress have granted them authority to hear. See U.S. Const. art.

   III, § 2; Morris v. City of Hobart, 39 F.3d 1105, 1111 (10th Cir. 1994). Statutes

   conferring jurisdiction on federal courts must be construed strictly. See F&S Constr. Co.

   v. Jensen, 337 F.2d 160, 161 (10th Cir. 1964).

          Federal Rule of Civil Procedure 12(b)(1) empowers a court to dismiss a

   complaint for “lack of jurisdiction over the subject matter.” A Rule 12(b)(1) motion to

   dismiss “must be determined from the allegations of fact in the complaint, without regard

   to mere conclusionary allegations of jurisdiction.” Groundhog v. Keeler, 442 F.2d 674,

   677 (10th Cir. 1971). A Rule 12(b)(1) motion may take one of two forms: a facial attack

   or a factual attack. When reviewing a facial attack on a complaint pursuant to Rule

   12(b)(1), the Court accepts the allegations of the complaint as true. See Holt v. United

   States, 46 F.3d 1000, 1002 (10th Cir. 1995). Conversely, when reviewing a factual

   attack on subject matter jurisdiction, a district court may not presume the truthfulness of

   the complaint’s factual allegations. See id. A court has wide discretion to allow

   affidavits, other documents, and may conduct a limited evidentiary hearing to resolve

   disputed jurisdictional facts under Rule 12(b)(1). See id.

   B.     Federal Rule of Civil Procedure 12(b)(6)

          Under Rule 12(b)(6), a party may move to dismiss a claim in a complaint for

   “failure to state a claim upon which relief can be granted.” “The court’s function on a

   Rule 12(b)(6) motion is not to weigh potential evidence that the parties might present at

   trial, but to assess whether the plaintiff’s complaint alone is legally sufficient to state a


                                                  6
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 7 of 15




   claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201

   (10th Cir. 2003) (internal quotation marks omitted).

           The Rule 12(b)(6) standard requires the Court to “assume the truth of the

   plaintiff’s well-pleaded factual allegations and view them in the light most favorable to

   the plaintiff.” Ridge at Red Hawk, 493 F.3d at 1177. Thus, in ruling on a Motion to

   Dismiss under Rule 12(b)(6), the dispositive inquiry is “whether the complaint contains

   ‘enough facts to state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Ashcroft v. Iqbal, 556 U.S. 662,

   678 (2009).

           Granting a motion to dismiss “is a harsh remedy which must be cautiously

   studied, not only to effectuate the spirit of the liberal rules of pleading but also to protect

   the interests of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir.

   2009) (internal quotation marks omitted). “Thus, ‘a well-pleaded complaint may proceed

   even if it strikes a savvy judge that actual proof of those facts is improbable, and that a

   recovery is very remote and unlikely.’” Id. (quoting Twombly, 550 U.S. at 556).

   However, “[t]he burden is on the plaintiff to frame a ‘complaint with enough factual

   matter (taken as true) to suggest’ that he or she is entitled to relief.” Robbins v.

   Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 556).

   “[C]omplaints that are no more than ‘labels and conclusions’ or ‘a formulaic recitation of

   the elements of a cause of action,’ . . . ‘will not do.’” Id. (quoting Twombly, 550 U.S. at

   555).

                   III. COLORADO’S OIL AND GAS CONSERVATION ACT

           Colorado’s Oil and Gas Conservation Act, §§ 34-60-101 et seq. (the “Act”),




                                                  7
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 8 of 15




   expressly grants jurisdiction to the Colorado Oil and Gas Conservation Commission

   (“COGCC”) to determine “[t]he amount of the proceeds plus interest, if any, due a payee

   by a payer” from the sale of oil and gas from Colorado wells. Colo. Rev. Stat. § 34-60-

   118.5(5)(c).

          The one exception to the COGCC’s jurisdiction over a proceeds dispute is when

   there is a “bona fide dispute over the interpretation of a contract for payment.” Id. § 34-

   60-118.5(5). Thus, the COGCC is precluded from exercising jurisdiction over any

   controversy involving a bona fide dispute regarding contract interpretation. Id.

          However, the Act provides that the COGCC determines in the first instance

   whether such a bona fide dispute exists:

                  Before hearing the merits of any proceeding regarding
                  payment of proceeds pursuant to this section, the oil and gas
                  conservation commission shall determine whether a bona
                  fide dispute exists regarding the interpretation of a contract
                  defining the rights and obligations of the payor and payee. If
                  the commission finds that such a dispute exists, the
                  commission shall decline jurisdiction over the dispute and
                  the parties may seek resolution of the matter in district court.

   Id. § 34-60-118.5(5.5).

                                          IV. ANALYSIS

   A.     Parties’ Arguments

          Defendants argue that Plaintiffs’ claims fall within the scope of the Act and that it

   is the COGCC’s responsibility—not the Court’s—to determine in the first instance

   whether a bona fide dispute over the interpretation of a contract between the payer and

   the payee exists. (ECF No. 23 at 4; ECF No. 24 at 2–3.) By filing this lawsuit in federal

   court without first bringing their case before the COGCC, Defendants contend that

   Plaintiffs have failed to exhaust their administrative remedies. In any event, Defendants



                                                 8
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 9 of 15




   argue that no bona fide dispute exists here, such that the COGCC has jurisdiction to

   decide this case. (ECF No. 23 at 2; ECF No. 24 at 2.)

          In response, Plaintiffs argue that Defendants ignore certain pertinent cases

   relating to the COGCC’s jurisdiction. For example, Plaintiffs argue that Defendants

   ignore Grynberg v. Colorado Oil and Gas Conservation Commission, 7 P.3d 1060

   (Colo. App. 1999), which they contend holds that the COGCC does not have jurisdiction

   to decide contractual disputes involving a producer’s deduction of post-production costs,

   and that royalty owners who have such a contract dispute are not required to exhaust

   their administrative remedies with the COGCC. (ECF No. 28 at 2, 4–7.)

          In addition, Plaintiffs state that Defendants ignore binding Tenth Circuit

   precedent, Atlantic Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138 (10th

   Cir. 2000), which Plaintiffs assert stands for the propositions that the Colorado

   legislature clarified the Act to exclude the resolution of contractual disputes from the

   COGCC’s jurisdiction, and that a Colorado litigant alleging breach of an oil and gas

   royalty agreement “must assert his claim in a court of law.” (ECF No. 28 at 2, 7–10.)

          Finally, Plaintiffs contend that Defendants ignore the fact that the COGCC has

   repeatedly determined that it lacks jurisdiction under the Act to decide royalty owners’

   claims for breach of contract based upon an oil and gas producer’s deduction of post-

   production costs in the calculation of royalties. (ECF No. 28 at 2, 10–11.) According to

   Plaintiffs, there is a bona fide dispute over the interpretation of the royalty provisions at

   issue, so the COGCC lacks jurisdiction, and it would therefore be futile for them to

   present their case to the COGCC. (Id. at 11–13.)

   B.     Plaintiffs Have Failed to Exhaust Administrative Remedies

          The Court finds that Plaintiffs have failed to exhaust their administrative remedies


                                                 9
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 10 of 15




   based on: (1) the clear language of the Act providing that the COGCC determines

   whether a bona fide dispute exists which divests it of jurisdiction; and (2) Plaintiffs have

   not demonstrated it would be futile to bring their case before the COGCC. As a result,

   the Court lacks subject-matter jurisdiction over this lawsuit.

          1.     The COGCC Has Jurisdiction to Determine Whether a Bona Fide Dispute
                 Exists

          Under Colorado law, “[i]f complete, adequate, and speedy administrative

   remedies are available, a party must pursue these remedies before filing suit in district

   court.” City & Cnty. of Denver v. United Air Lines, Inc., 8 P.3d 1206, 1212 (Colo. 2000)

   (citations omitted). Failure to exhaust administrative remedies before seeking judicial

   relief is a jurisdictional defect. See Burlington Res. Oil & Gas Co. v. Colo. Oil & Gas

   Conservation Comm’n Dep’t of Nat. Res., 986 F. Supp. 1351, 1354 (D. Colo. 1997)

   (citing Kendal v. Cason, 791 P.2d 1227, 1228 (Colo. App. 1990)).

          Here, the statutory language of the Act could not be clearer. Under the Act, the

   COGCC “shall determine whether a bona fide dispute exists regarding the interpretation

   of a contract defining the rights and obligations of the payor and payee.” Colo. Rev.

   Stat. § 34-60-118.5(5.5) (emphasis added). Only in the event that the COGCC finds

   that such a dispute exists does it decline jurisdiction. At that point, “the parties may

   seek resolution of the matter in district court.” Id. Therefore, it is clear that the COGCC

   has jurisdiction to determine in the first instance whether there is a bona fide dispute.

          2.     Plaintiffs Have Not Demonstrated Futility

          The doctrine of exhaustion of administrative remedies is subject to limited

   exceptions. State v. Golden’s Concrete Co., 962 P.2d 919, 923 (Colo. 1998), as

   modified on denial of reh’g (June 22, 1998). Relevant here, an “exception applies when



                                                10
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 11 of 15




   it is ‘clear beyond a reasonable doubt’ that further administrative review by the agency

   would be futile because the agency will not provide the relief requested.” Id. (quoting

   Colorado v. Veterans Admin., 430 F. Supp. 551, 558 (D. Colo. 1977)); (see ECF No. 28

   at 10; ECF No. 29 at 11). “If the agency refuses to reconsider its decisions or

   procedures, or has stated a categorical rule to apply in a group a cases, rendering

   exhaustion futile, requiring the protesting party to pursue administrative remedies would

   not further such interests as allowing the agency to correct its own errors and to develop

   a record for judicial review.” United Air Lines, Inc., 8 P.3d at 1213.

          Plaintiffs’ contention that it is “clear beyond a reasonable doubt that the [COGCC]

   would not exercise jurisdiction over [their] royalty underpayment claims” is unavailing.

   (ECF No. 28 at 10; ECF No. 29 at 10.)

                 a.     The Parties Dispute Whether a Bona Fide Dispute Exists

          As an initial matter, the Court notes that the parties dispute whether there is a

   bona fide dispute regarding the interpretation of a contract. Plaintiffs argue there is a

   dispute regarding Defendants’ right to deduct post-production costs in its calculation of

   royalties paid to the Plaintiffs under the lease agreements at issue. (ECF No. 28 at 11–

   12; ECF No. 29 at 12–13.)

          By contrast, Noble argues that “it is established law that where royalties are paid

   under a provision like the one at issue—providing for delivery of oil ‘in the pipeline to

   which lessee may connect wells’—post-wellhead costs of transporting and treating the

   oil are borne by both the operator and royalty owners.” (ECF No. 31 at 5 (citing 3

   Williams & Meyers, Oil and Gas Law § 646.2).) According to Noble, the generally

   accepted meaning of the lease’s language removes any ambiguity concerning Noble’s

   right to deduct the post-production costs at issue. (Id.)


                                                11
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 12 of 15




          Like Noble, KMOG contends that there is no bona fide dispute here, pointing to

   the failure of the Amended Complaint to identify either the “specific deductions Plaintiffs

   allege were wrongful, nor the clause, phrase, or term of the royalty provisions that

   requires further interpretation related to any specific deductions.” (ECF No. 32 at 1–2.)

   KMOG emphasizes that the Amended Complaint only states that “some unidentified

   costs should not have been deducted” and “does nothing but seek an accounting of the

   ‘amount of the proceeds plus interest, if any, due.’” (Id. at 2.) In sum, KMOG argues

   that it is “not enough, however, for Plaintiffs to merely state that there is a contract

   interpretation at issue . . . .” (Id. at 1.)

          To resolve the disagreement between the parties on this point would require the

   Court to invade the province of the COGCC. See Colo. Rev. Stat. § 34-60-118.5(5.5).

   This the Court will not do.

                  b.      The Case Law Does Not Support Plaintiffs’ Position

          To support their argument that it is clear beyond a reasonable doubt that the

   COGCC would not exercise jurisdiction over Plaintiffs’ claims against Defendants,

   Plaintiffs rely on certain cases which the Court finds do not support their position. 7

          First, Plaintiffs rely primarily on the Colorado Court of Appeals’ decision in

   Grynberg and its progeny to demonstrate futility. In Grynberg, a dispute arose between

   oil and gas developers and royalty owners of an interest in oil and gas property.

   Grynberg, 7 P.3d at 1062. The royalty owners brought an action to recover royalties

   before the COGCC so that it could determine the amount of royalties owed. Id. The

   COGCC determined it lacked jurisdiction to decide the case because it involved a

          7
            Plaintiffs rely on numerous cases for support, but the Court limits its discussion to the
   three cases most critical to their argument.



                                                   12
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 13 of 15




   dispute regarding a contractual interpretation. On appeal, the Grynberg court affirmed,

   holding that “the [COGCC] does not have jurisdiction to interpret any royalty agreement

   to determine the propriety of disputed post-production deductions.” Id. at 1063.

          The Court acknowledges that Grynberg found that the COGCC lacked

   jurisdiction over disputed post-production deductions. Even KMOG “does not dispute

   Grynberg’s interpretation of the Act, or Plaintiffs’ legal entitlement to royalties. Cases

   presenting bona fide contract interpretation disputes are properly before the courts.”

   (ECF No. 32 at 3.) But the pertinent point is that Grynberg was a review of the

   COGCC’s decision to decline jurisdiction over such a dispute. As Defendants point out,

   this procedural posture reinforces the notion that COGCC determines in the first

   instance whether it has jurisdiction, not the Court. (See ECF No. 31 at 7.) To argue

   that Grynberg is directly on point, Plaintiffs must first assume that a dispute regarding

   contractual interpretation exists; such an assumption, however, invades the province of

   the COGCC. As the Court has explained, the parties here dispute whether there is a

   bona fide dispute over contract interpretation. Under these circumstances, the Court

   finds Grynberg readily distinguishable.

          Similarly, while Plaintiffs state that Atlantic Richfield is “binding Tenth Circuit

   precedent” (ECF No. 29 at 2), that position is without merit. Exhaustion of

   administrative remedies was not at issue in Atlantic Richfield. 226 F.3d 1138. Rather,

   in Atlantic Richfield, the operator argued that the district court should have applied

   certain provisions of the Act to determine the proper rate of prejudgment interest. Id. at

   1156. In rejecting this argument, the Tenth Circuit noted that the statutory provision in

   question only applied to proceedings before the COGCC. Id. at 1157. In dicta, the




                                                 13
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 14 of 15




   Tenth Circuit stated that the Act did not apply to claims alleging a breach of contract. Id.

          As noted above, the parties here dispute whether there is a bona fide dispute

   regarding the interpretation of a contract. Thus, the Court’s determination that the

   COGCC should—in accordance with the Act—determine whether such a dispute exists,

   is not contrary to the Tenth Circuit’s statement that the COGCC lacks jurisdiction over

   disputes involving contractual interpretation. Presupposing that a dispute exists,

   however, runs afoul of the Act’s grant of jurisdiction to the COGCC to decide such an

   issue. Should the COGCC determine a contract interpretation dispute exists, the Act

   provides that “the parties may seek resolution of the matter in district court.” Colo. Rev.

   Stat. § 34-60-118.5(5.5).

          Plaintiffs also rely on Crichton for support. 2017 WL 4838735 (D. Colo. Oct. 26,

   2017). In Crichton, however, the court determined that the dispute was “contractual in

   nature,” whereas here, the Court has found that based on the dispute between the

   parties, it cannot definitively state that the dispute is contractual in nature. Id. at *4.

   This is for the COGCC to decide.

          The Court emphasizes that this decision is not intended to prejudge one way or

   another as to whether the COGCC or a court of law has jurisdiction over this dispute.

   Instead, with this Order, the Court merely adheres to the provision of the Act granting

   the COGCC authority to determine whether a bona fide dispute exists which divests it of

   jurisdiction. Depending on what decision the COGCC reaches, consistent with the Act,

   the parties very well may seek resolution of this matter in district court. 8


          8
              Because the Court has determined that it lacks subject-matter jurisdiction based on
   Plaintiffs’ failure to exhaust administrative remedies, it need not address Defendants’ other
   arguments.



                                                  14
Case 1:20-cv-00861-WJM-KLM Document 58 Filed 02/17/21 USDC Colorado Page 15 of 15




                                        V. CONCLUSION

   1.    Defendant Noble Energy, Inc.’s Motion to Dismiss (ECF No. 23) is GRANTED;

   2.    Plaintiffs’ claims against Noble are DISMISSED without prejudice for lack of

         subject-matter jurisdiction;

   3.    Defendant Kerr-McGee Oil & Gas Onshore, LP’s Motion to Dismiss Pursuant to

         Federal Rule of Civil Procedure 12(b)(1) and, In the Alternative, Motion to Stay

         Proceedings (ECF No. 24) is GRANTED;

   4.    Plaintiffs’ claims against KMOG are DISMISSED without prejudice for lack of

         subject-matter jurisdiction;

   5.    Defendants shall have their costs upon compliance with D.C.COLO.LCivR 54.1;

         and

   6.    The Clerk shall terminate the case.


         Dated this 17th day of February, 2021.

                                                    BY THE COURT:



                                                    ______________________
                                                    William J. Martinez
                                                    United States District Judge




                                               15
